Case 2:21-cv-00336-SPC-NPM Document 25 Filed 07/12/21 Page 1 of 8 PageID 110




                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION
UNITED STATES OF AMERICA,

        Plaintiff,

v.                                                Case No. 2:21-CV-336-SPC-NPM

DEFENDANT ARTICLES
IDENTIFIED IN PARAGRAPH
ONE OF THE AMENDED
VERIFIED COMPLAINT,

      Defendant.
___________________________

                           Uniform Case Management Report

       The goal of this case management report is to “secure the just, speedy, and
inexpensive determination of” the action. See Fed. R. Civ. P. 1. Under Local Rule
3.02(a)(2), this case management report should be used in all civil cases except those
described in Local Rule 3.02(d). Individual judges may have additional case
management preferences that can be found under each judge’s name on the Court’s
website, flmd.uscourts.gov/judges/all.

1. Date and Attendees

     The parties may conduct the planning conference “in person, by telephone, or by
     comparable means[.]” See Local Rule 3.02(a)(1).


     Local Rule 3.02(d) provides, “These proceedings are excepted from the
     requirements in (a) . . . (3) a forfeiture action in rem arising under a federal statute
     . . . .” Because the present case is a forfeiture action in rem under 21 U.S.C. § 334,
     see Am. Compl., doc. 5 ¶ 1, it is excepted Local Rule 3.02(a)(1)’s requirement that
     the parties conduct a planning conference. (See also Notice of Exception Under
     Local Rule 3.02(d), Doc. 21.) Rule 26 of the Federal Rules of Civil Procedure also
     exempts parties in seizure actions from the requirement of participating in a Rule
     26(f) discovery conference. See Fed. R. Civ. P. 26(f)(1).
Case 2:21-cv-00336-SPC-NPM Document 25 Filed 07/12/21 Page 2 of 8 PageID 111




2. Deadlines and Dates

   The parties request these deadlines and dates:

    Action or Event                                                              Date

    Deadline for providing mandatory initial disclosures. See Fed. R. Civ.
    P. 26(a)(1).
    *Rule 26 of the Federal Rules of Civil Procedure exempts parties in             N/A
    seizure actions from the requirement of exchanging initial disclosures.
    See Fed. R. Civ. P. 26(a)(1)(B)(ii).

    Deadline for moving to join a party, see Fed. R. Civ. P. 14, 19, and 20,
                                                                                 8/27/2021
    or amend the pleadings, see Fed. R. Civ. P. 15(a).

    Plaintiff’s deadline for disclosing any expert report. See Fed. R. Civ. P.   10/1/2021
    26(a)(2).

    Defendant’s deadline for disclosing any expert report.                       10/1/2021

    Deadline for disclosing any rebuttal expert report.                          11/1/2021

    Deadline for completing discovery and filing any motion to compel
                                                                                 11/29/2021
    discovery. See Fed. R. Civ. P. 37; Middle District Discovery (2021).

    Deadline for moving for class certification, if applicable. See Fed. R.         N/A
    Civ. P. 23(c).

    Deadline for filing any dispositive and Daubert motion. See Fed. R. Civ.
    P. 56. (Must be at least five months before requested trial date.)
    Plaintiff anticipates it may file a motion for summary judgement prior        1/3/2022
    to January 3, 2022, while seeking a stay of discovery pending that
    motion.

    Deadline for participating in mediation. See Local Rules, ch. 4.
    Dickinson & Gibbons, P.A.
    401 North Cattlemen Road, Suite 300                                          1/10/2022
    Gateway Professional Center
    Sarasota, FL 34232

    Date of the final pretrial meeting. See Local Rule 3.06(a).                  3/28/2022




                                              2
Case 2:21-cv-00336-SPC-NPM Document 25 Filed 07/12/21 Page 3 of 8 PageID 112




    Deadline for filing the joint final pretrial statement, any motion in
    limine, proposed jury instructions, and verdict form. See Local Rule           4/1/2022
    3.06(b). (Must be at least seven days before the final pretrial conference.)

    Date of the final pretrial conference. See Fed. R. Civ. P. 16(e); Local
                                                                                   4/22/2022
    Rule 3.06(b).

    Month and year of the trial term.                                              5/3/2022


   The trial will last approximately 4 days and be

   ☒ jury.
   ☐ non-jury.

3. Description of the Action

   This is a civil forfeiture action in rem brought by Plaintiff, the United States of
   America, pursuant to 21 U.S.C. § 334 to seize and condemn Defendant Articles,
   namely dietary supplements containing Mitragyna speciosa, also known as kratom,
   and bulk kratom that is used in the production of dietary supplements. Plaintiff
   alleges that the Defendant Articles are dietary supplements within the meaning of
   the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 321(ff) and 321(ff)(1), that
   may not be introduced or delivered for introduction into interstate commerce
   pursuant to 21 U.S.C. § 331(a) because they are adulterated within the meaning of
   21 U.S.C. § 342(f)(1)(B) in that they contain or are a new dietary ingredient,
   kratom, for which there is inadequate information to provide reasonable assurance
   that this ingredient does not present a significant or unreasonable risk of illness or
   injury.


4. Disclosure Statement

   ☒ The parties have filed their disclosure statement as required by Federal Rule of
   Civil Procedure 7.1 and Local Rule 3.03.

5. Related Action

   ☒ The parties acknowledge their continuing duty under Local Rule 1.07(c) to
   notify the judge of a related action pending in the Middle District or elsewhere by
   filing a “Notice of a Related Action.” No notice need be filed if there are no related
   actions as defined by the rule.




                                                3
Case 2:21-cv-00336-SPC-NPM Document 25 Filed 07/12/21 Page 4 of 8 PageID 113




6. Consent to a Magistrate Judge

   “A United States magistrate judge in the Middle District can exercise the maximum
   authority and perform any duty permitted by the Constitution and other laws of the United
   States.” Local Rule 1.02(a). With the parties’ consent, a district judge can refer any civil
   matter to a magistrate judge for any or all proceedings, including a non-jury or jury trial.
   28 U.S.C. § 636(c).

   The Court asks the parties and counsel to consider the benefits to the parties and the Court
   of consenting to proceed before a magistrate judge. Consent can provide the parties
   certainty and flexibility in scheduling. Consent is voluntary, and a party for any reason
   can decide not to consent and continue before the district judge without adverse
   consequences. See Fed. R. Civ. P. 73(b)(2).

   ☐ The parties do consent and file with this case management report a completed
   Form AO 85 “Notice, Consent, and Reference of a Civil Action to a Magistrate
   Judge,” which is available on the Court’s website under “Forms.”
   ☒ The parties do not consent.

7. Preliminary Pretrial Conference

   ☒ The parties do not request a preliminary pretrial conference before the Court
   enters a scheduling order.
   ☐ The parties do request a preliminary pretrial conference, and the parties want to
   discuss enter discussion points.




                                              4
Case 2:21-cv-00336-SPC-NPM Document 25 Filed 07/12/21 Page 5 of 8 PageID 114




8. Discovery Practice

   The parties should read the Middle District Discovery Handbook, available on the Court’s
   website at flmd.uscourts.gov/civil-discovery-handbook, to understand discovery practice
   in this District.

   ☒ The parties confirm they will comply with their duty to confer with the opposing
   party in a good faith effort to resolve any discovery dispute before filing a motion.
   See Local Rule 3.01(g); Middle District Discovery (2021) at § I.A.2.

9. Discovery Plan

   The parties submit the following discovery plan under Rule 26(f)(2):

   A.   The parties agree to the timing, form, or requirement for disclosures under
        Rule 26(a):

         ☐ Yes.
         ☒ No; instead, the parties agree to these changes: Rule 26 of the Federal
         Rules of Civil Procedure exempts parties in seizure actions from the requirement
         of exchanging initial disclosures. See Fed. R. Civ. P. 26(a)(1)(B)(ii).

   B.   Discovery may be needed on these subjects: (1) whether there is inadequate
        information to provide reasonable assurance that the Defendant Articles
        do not present a significant or unreasonable risk of illness or injury, such
        that the Defendant Articles are not adulterated within the meaning of 21
        U.S.C. § 342(f)(1)(B); and (2) whether kratom is a new dietary ingredient
        within the meaning of 21 U.S.C. § 350b(d) because it was not marketed in
        the United States prior to October 15, 1994 and does not include any
        dietary ingredient which was marketed in the United States prior to
        October 15, 1994.

   C.   Discovery should be conducted in phases:

         ☒ No.
         ☐ Yes; describe the suggested phases.

   D. Are there issues about disclosure, discovery, or preservation of
      electronically stored information?

         ☒ No.
         ☐ Yes; describe the issue(s).



                                             5
Case 2:21-cv-00336-SPC-NPM Document 25 Filed 07/12/21 Page 6 of 8 PageID 115




    E.   ☒ The parties have considered privilege and work-product issues,
         including whether to ask the Court to include any agreement in an order
         under Federal Rule of Evidence 502(d).

    F.   The parties stipulate to changes to the limitations on discovery imposed
         under the Federal Rules of Civil Procedure and Local Rule 3.04 or other
         limitations:

         ☒ No.
         ☐ Yes; describe the stipulation.

10. Request for Special Handling

    ☒ The parties do not request special handling.
    ☐ The parties request special handling. Specifically, describe requested special
    handling.
    ☐ Enter party’s name unilaterally requests special handling. Specifically, describe
    requested special handling.

11. Certification of familiarity with the Local Rules

    ☒ The parties certify that they have read and are familiar with the Court’s Local
    Rules.

12. Signatures

    DATED this 12th day of July, 2021.

KARIN HOPPMANN
Acting United States Attorney

/s/ Chad C. Spraker
CHAD C. SPRAKER
Assistant United States Attorney
USA No. 198
2110 First Street, Suite 3-137
Fort Myers, Florida 33901
Telephone: (239) 461-2200
Fax: (239) 461-2219
Email: Chad.Spraker@usdoj.gov



                                            6
Case 2:21-cv-00336-SPC-NPM Document 25 Filed 07/12/21 Page 7 of 8 PageID 116




/s/Robert J. Becerra_______
Robert J. Becerra, B.C.S.
Florida Bar No. 856282
Counsel for Claimants
201 S. Biscayne Blvd.
Suite 800
Miami, Florida 33131
Tel: 305-375-0112
E-mail: rbecerra@rjbecerralaw.com




                                     7
Case 2:21-cv-00336-SPC-NPM Document 25 Filed 07/12/21 Page 8 of 8 PageID 117




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on July 12, 2021, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system, which

will send notice of the filing to attorneys for Claimants BioBotanical, LLC and MT

Brands, LLC.


                                             /s/ Chad C. Spraker
                                             CHAD C. SPRAKER
                                             Assistant United States Attorney




                                         8
